The Court
(Morsell, J., contra:,)
gave the instruction, whereupon Mr. Jones, for the defendant, prayed the Court to instruct the jury, “ that if they find from the evidence that the said Scott proceeded to Caraccas in a public character on a secret mission for the government, and on a stated salary; that he also had some ulterior and contingent views of remaining longer at Carac-cas than was necessary for the purposes of his mission, and of *464engaging there in business; but that when he departed from the district for Caraccas, the duration of his abode there and the business he should engage in, were undetermined and uncertain, and'dependent upon circumstances; and that, at the time of his being compelled to leave Caraccas, he had not actually settled himself as a permanent resident there, but still remained there undecided as to the duration of his residence, or the footing on which he should establish himself, then the bringing the petitioner back from Caraccas to Maryland and' from Maryland to this district, was not an importation against the Act of Assembly.” "Which instruction the Court gave, as prayed;
(ThRuston, J., dissenting.)